Detailed Action
Summary
1. This office action is in response to the application filed on February 04, 2022. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 02/04/2022 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8 and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Kornitz “20140197735” in view of Schultz “20120218674.

In re to claim 1 Kornitz’s discloses an apparatus (Figs. 1-5 shows an active cooling module and, in particular, to a thermal control circuit for an active cooling module for a light-emitting diode fixture. Examiner noted that all figures are considered as same embodiment) comprising: an input terminal (26, 28 and 30. Fig. shows that A positive terminal 26 of the DC power supply 12 is electrically connected in parallel to the positive terminal 28 of the fan 24 and a positive terminal 30 of the LED array 18, see prag.0017); at least one output terminal (40,42 and 44. A negative terminal 40 of the LED array 18 is electrically connected to the first terminal 34 of the thermal control circuit 32. A negative terminal 42 of the fan 24 is electrically connected to the second terminal 36 of the thermal control circuit 32. A negative terminal 44 of the DC power supply 12 is electrically connected to the third terminal 38 of the thermal control circuit 32, see parag.0018) ; a plurality of temperature dependent devices (Figs. 1 shows a positive temperature coefficient thermistor array 46 comprises a plurality of resistors array) electrically coupled to each other and to the input terminal (a positive temperature coefficient thermistor array 46 is coupled to input terminal 26,28 and 30 ) , wherein each of the temperature dependent devices (46) includes a material having a positive temperature coefficient (The thermal control circuit 32 includes a positive temperature coefficient thermistor array 46 ), and wherein each of the temperature dependent devices has a different amount of thermal coupling to an ambient environment; 
a plurality of first diodes (LED array 18 comprises  plurality of diodes) electrically coupled to the temperature dependent devices (LED array 18  is coupled to a positive temperature coefficient thermistor array 46) , 
wherein the first diodes include at least a first type of diode and a second type of diode, and wherein a voltage drop across the first type of diode is different from a voltage drop across the second type of diode; and 
a plurality of first resistors (resistor array 50)  electrically coupled between the first diodes (18) and the at least one output terminal (40,42 and 44) . 
Kornitz’s discloses input terminal, output terminal, plurality of temperature dependent devices, plurality of diodes and plurality of resistors but fails having wherein each of the temperature dependent devices has a different amount of thermal coupling to an ambient environment and wherein the first diodes include at least a first type of diode and a second type of diode, and wherein a voltage drop across the first type of diode is different from a voltage drop across the second type of diode.
However, Schultz discloses overcurrent protection system (Figs.1-6) having each of the temperature dependent devices has a different amount of thermal coupling to an ambient environment (FIG. 6 illustrates an implementation of an overcurrent protection system that includes a single PTC device 602, a first diode 604, and a second diode 606. The first diode 604 is positioned adjacent to the PTC device 602 on a first side of the PTC device 602. The second diode 606 is positioned adjacent to the PTC device 602 on a second side of the PTC device 602. FIG. 7 illustrates an implementation of the overcurrent protection system of FIG. 6 with the addition of a first thermal coupling material 702 and a second thermal coupling material 704, see parag.0041) and wherein the first diodes include at least a first type of diode and a second type of diode, and wherein a voltage drop across the first type of diode is different from a voltage drop across the second type of diode (The analog thermal control circuit 112 of FIG. 2 comprises a resistor 206, a first diode 208, and a second diode 210. The resistor 206 is electrically coupled in a parallel configuration with the diodes 208 and 210. The two diodes 208 and 210 may be positioned with their respective cathodes in different orientations to accommodate AC current flow. The diodes 208 and 210 may be rectifier type diodes. When the AC current is flowing in a direction from left to right in the view of FIG. 2 (and the voltage across the diodes is sufficient to place them into the forward bias state), the diode 210 will pass current and generate heat in response, while the diode 208 may not conduct much heat during this period. When the AC current is flowing in a direction from right to left in the view of FIG. 2 (and the voltage across the diodes is sufficient to place them into the forward bias state), the diode 208 will pass current and generate heat in response, while the diode 210 may not conduct much heat during this period, see parag.0035. Examiner noted that the diode orientation is explained that to corresponds to different type , i.e the forward and reverse biased ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the an active cooling module of Kornitz’s to include each of the temperature dependent devices has a different amount of thermal coupling to an ambient environment and wherein the first diodes include at least a first type of diode and a second type of diode, and wherein a voltage drop across the first type of diode is different from a voltage drop across the second type of diode  as taught by Schultz because may help protect circuit components from overcurrent damage by going from a low-resistance state to a high resistance state in response to the increased current that flows through the device during an overcurrent event, see parag.0005,0007 and  0009.
7. Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kornitz “20140197735” in view of Schultz “20120218674” further in a view of Sato “20120001611”.
In re to claim 8 Kornitz’s discloses apparatus  (Figs.1-5) but fails having  at least one electron storage device electrically coupled to the at least one output terminal.  
However, Sato discloses DC/DC converter (Figs. 1-6) at least one electron storage device (capacitor 5)  electrically coupled to the at least one output terminal  (Output terminals (Out1 and Out2 terminals) of the PWM control IC 4 have an open-collector arrangement. The PWM control IC 4 is connected to control terminals of the MOS-FETs (switching elements) Q1 and Q2 via the MOS-Drive circuits 101a and 101b.  A voltage generation circuit 20 generates these electric potentials, see parag.0023. This voltage generation circuit 20 is configured by resistors R1 and R2 and a capacitor C5 see parg.0024).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the an active cooling module of Kornitz’s to include one electron storage device electrically coupled to the at least one output terminal as taught by Sato in order to increase the efficiency via smoothing see parag.0044 and 0061).
In re to claim 13 Kornitz’s discloses apparatus  (Figs.1-5) but fails having a plurality of second resistors electrically coupled between the first resistors and the at least one output terminal. 
However, Sato discloses DC/DC converter (Figs. 1-6) having a plurality of second resistors (R1 and R2) electrically coupled between the first resistors (TH) and the at least one output terminal (Out1 and Out2 terminals). Output terminals (Out1 and Out2 terminals) of the PWM control IC 4 have an open-collector arrangement., see parag.0023. This voltage generation circuit 20 is configured by resistors R1 and R2 and a capacitor C5 see parg.0024).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the an active cooling module of Kornitz’s to include one electron storage device electrically coupled to the at least one output terminal as taught by Sato in order to increase the efficiency via smoothing see parag.0044 and 0061).
 In re to claim 14 Kornitz’s discloses apparatus  (Figs.1-5)  but fails having each of the second resistors has a same electrical resistance.  
However, Sato discloses DC/DC converter (Figs. 1-6) each of the second resistors has a same electrical resistance (R1 and R2. Examiner noted that R1 and R2 may have same resistor value based on the intended purpose.) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the an active cooling module of Kornitz’s to include each of the second resistors has a same electrical resistance as taught by Sato in order to increase the efficiency via smoothing see parag.0044 and 0061).

Allowable Subject Matter
8. Claims 2-7, 9-12 and 15-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 

In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “each of the temperature dependent devices includes a first terminal and a second terminal, each of the first diodes includes a first terminal and a second terminal, each of the first resistors includes a first terminal and a second terminal, the first terminal of each of the temperature dependent devices is electrically coupled to the input terminal, the second terminal of each of the temperature dependent devices is electrically coupled to the first terminal of one of the first diodes, and the first terminal of each of the first resistors is electrically coupled to the second terminal of one of the first diodes, and the second terminal of each of the first resistors is electrically coupled to the at least one output terminal. ”
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “ the at least one electron storage device includes a plurality of electron storage devices, the at least one output terminal includes a plurality of output terminals, each of electron storage devices includes a first terminal and a second terminal, a first one of the output terminals is electrically coupled to the first terminal of a first one of electron storage devices, a second one of the output terminals is electrically coupled to the second terminal of the first one of electron storage device and the first terminal of a second one of electron storage devices, and a third one of the output terminals is electrically coupled to the second terminal of the second one of electron storage devices ”.
In re to claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “each of the second resistors includes a first terminal and a second terminal, the at least one output terminal includes a plurality of output terminals, a first one of the output terminals is electrically coupled to the second terminal of each of the first resistors and the first terminal of a first one of the second resistors, a second one of the output terminals is electrically coupled to the second terminal of the first one of the second resistors and the first terminal of a second one of the second resistors, and a third one of the output terminals is electrically coupled to the second terminal of the second one of the second resistors and the first terminal of a third one of the second resistors. ”
In re to claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a plurality of second diodes, wherein: each of the second diodes includes a first terminal and a second terminal; the first terminal of each of the second diodes is electrically coupled together and to the at least one output terminal, and the second terminal of each of the second diodes is electrically coupled together and to the input terminal. ”
In re to claim 20, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a plurality of second diodes, wherein: each of the second diodes includes a first terminal and a second terminal; the first terminal of each of the second diodes is electrically coupled together and to the second terminal of each of the first resistors and to the at least one output terminal, and the second terminal of each of the second diodes is electrically coupled together and to the input terminal.”
In re to claims 3-7, claims 3-7 depend from claim 2, thus are also objected for the same reasons provided above. 
In re to claims 9-12, claims 9-12 depend from claim 8, thus are also objected for the same reasons provided above. 
In re to claims 15-18, claims 8-10 depend from claim 13, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839